The defendant, Jerry J. Barra, is charged with possession with intent to distribute cocaine, a violation of R.S. 40:967. The defendant pled not guilty at his arraignment. Subsequently, the defendant requested that the District Attorney produce a copy of the initial incident report of the New Orleans Police Department. The trial court granted this request and the State now files the present writ application complaining of this ruling.
The defendant is entitled to a copy of the initial incident report pursuant to LSA-R.S. 44:3(A)(4). If the district attorney has a copy of the initial report in its possession, upon the defendant’s request it must produce that document. If the district attorney does not have a copy the defendant may be required to contact the police department to obtain a copy.
In the instant case the trial court was well within its discretion in ordering the district attorney to provide the defendant with a copy of the initial incident report.